Exhibit 10.50
March 24, 2008
Francis M. Corby, Jr.
13000 Deerfield Parkway
Building 200
Alpharetta, Georgia 30004
     Re: Letter Agreement


Dear Fran:
     As you are aware, the Board of Directors of Exide Technologies (the
“Company”) agreed to amend in the terms of your vested stock options (the
“Vested Options”) granted pursuant to stock option award agreements dated
March 1, 2006. These amendments will be documented by this letter agreement and
will extend the exercise period for your Vested Options from three (3) months to
one (1) year after the March 31, 2008 expiration of your employment with the
Company. In exchange for the extension of these exercise periods, you agree to
provide the Company with up to fifty (50) hours of consulting services for the
period April 1, 2008 through March 31, 2009 without remuneration therefor. The
Company will reimburse you for any reasonable travel or other expenses incurred
in providing such consulting services; provided that you are able to produce
reasonable documentation evidencing such expenses.
Sincerely,

                /s/ Gordon A. Ulsh       Gordon A. Ulsh      President & CEO   
   

By my signature below, I hereby acknowledge and agree to the terms of this
agreement

                /s/ Francis M. Corby, Jr.       Francis M. Corby, Jr.           
 

